Citation Nr: 0616290	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for cold weather injury 
of the feet.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to April 
1952, including service in the Republic of Korea during the 
Korean conflict, and his decorations include the Purple Heart 
and Silver Star.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  

On May 24, 2006, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss is related to active service.

2.  Bilateral tinnitus did not originate in service or within 
one year thereafter, and it is not related to any incident of 
service.

3.  Resolving all reasonable doubt in favor of the veteran, 
cold weather injury of the feet is related to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  Cold weather injury of the feet was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence needed to substantiate his claims.  In a 
July 2004 letter, issued prior to the initial AOJ decision, 
VA informed the veteran of the information and evidence 
needed to substantiate a claim for service connection.  The 
letter also informed the veteran of his and VA's respective 
duties for obtaining evidence, and asked him to submit any 
evidence in his possession that pertains to his claims.  

In addition, VA provided the veteran with a copy of the 
appealed November 2004 rating decision, January and June 2005 
statements of the case, and April 2005 and May 2006 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, and the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain all relevant records adequately identified 
by the veteran.  Specifically, the information and evidence 
that have been associated with the claims file consist of his 
service medical and personnel records, post-service VA and 
private medical records, VA examination reports, and 
statements made by and on behalf of the veteran in support of 
his claims.  The Board notes that all available government 
records have been obtained and associated with the claims 
file.  In this regard, the Board observes that records from 
the Social Security Administration have been destroyed.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  

In this case, VA notified the veteran of the information and 
evidence needed to establish a disability rating and 
effective date in an April 2006 letter.  Although the letter 
provided for one year for the submission of additional 
evidence and the case was transferred to the Board prior to 
the expiration of that one year, for the reasons described 
below, service connection for bilateral tinnitus is being 
denied and neither a disability rating nor effective date 
will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

With respect to the claims for service connection for 
bilateral hearing loss and cold weather injury of the feet, 
the Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with these issues given the favorable nature of 
the Board's decision.  The AOJ will address any notice defect 
with respect to the disability rating and effective date 
elements when effectuating the awards.  See Dingess/Hartman, 
supra.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If cardiovascular disease, hearing loss, or arthritis 
manifested to a degree of 10 percent or more within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Bilateral Hearing Loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran contends, in essence, that he has bilateral 
hearing loss due to noise exposure to field artillery during 
his service in the Korean conflict.  

Initially, the Board notes the veteran's contentions that he 
had combat service.  Because the veteran's service personnel 
records indicate combat service in the Republic of Korea, the 
Board finds that the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease" and that the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000), citing Collette v. Brown, 82 F.3d 389, 392-
93 (Fed. Cir. 1996); see 38 U.S.C.A. § 1154(b) (West 2002).  
As such, the Board finds credible the veteran's statements 
that he suffered noise exposure in service.  

After review, the Board notes that the veteran's service 
separation examination report does not contain audiometric 
findings needed to determine whether he had hearing loss at 
discharge.  The veteran's service medical records do not 
otherwise show hearing loss.  In addition, the record does 
not contain complaints or diagnoses of hearing loss for many 
years after separation from service.  Indeed, the first 
mention of hearing loss in the record is contained in a 
November 2001 VA treatment note.  

However, a January 2006 VA audio examination report reflects 
hearing loss bilaterally as defined by VA.  Furthermore, the 
examiner stated that the veteran's hearing loss is at least 
as likely as not caused by or a result of noise exposure in 
the service.  The Board notes that this is the only medical 
opinion of record on the etiology of the veteran's bilateral 
hearing loss.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that his bilateral hearing 
loss is related to service.  Thus, service connection is 
warranted for the veteran's bilateral hearing loss.

Bilateral Tinnitus

The veteran contends, in essence, that he has bilateral 
tinnitus due to noise exposure to field artillery during his 
service in the Korean conflict.  

As noted above, the Board finds credible the veteran's 
statements that he suffered noise exposure in service.  See 
Dambach, supra; 38 U.S.C.A. § 1154(b).  

However, the veteran's service medical records are negative 
for complaints of tinnitus, and post-service medical records 
are likewise negative for the disorder for many years after 
discharge.  Indeed, medical records through February 2003 
contain no complaints of tinnitus.  Furthermore, at the 
January 2006 VA examination, the veteran stated that his 
tinnitus began about 10 years ago, which would date the onset 
to about January 1996.  Even if the Board were to accept that 
as the date of onset, the Board observes that 1996 is still 
over 40 years after discharge.  Moreover, the above VA 
examiner stated that it is less likely as not that tinnitus 
is related to noise in the service, as his service separation 
was 54 years ago.  Thus, the examiner negated any 
relationship between the veteran's bilateral tinnitus and 
service.  The Board finds this opinion to be of great 
probative value, as the examiner previously opined that the 
veteran's bilateral hearing loss is related to service.

In light of the above, including the medical opinion, which 
is the only one of record on the etiology of the veteran's 
bilateral tinnitus, the Board finds that the veteran's 
bilateral tinnitus is not related to service.

Moreover, the above VA examination did not find tinnitus in 
the left ear.  In this regard, with respect to a claim for 
service connection for tinnitus of the left ear, the Board 
observes that there can be no valid claim for service 
connection in the absence of proof of a present disability.  
See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the veteran's contention that he has 
bilateral tinnitus that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also acknowledges that the above VA examination 
report reflects that the veteran's anxiety may contribute to 
his tinnitus.  In this regard, the Board notes that the 
veteran is service-connected for post-traumatic stress 
disorder, which may include symptoms of anxiety.  The 
examiner, however, does not provide any support for the 
opinion.  Thus, the Board finds that the statement alone is 
too speculative and of little probative value in determining 
the etiology of the veteran's bilateral tinnitus, 
particularly as secondary to a service-connected disability.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral tinnitus.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cold Weather Injury of the Feet

The veteran contends, in essence, that he has cold weather 
injury of the feet due to exposure to extremely cold and wet 
conditions in the winter of 1950 during his service in the 
Korean conflict.  He asserts that his unit travelled as far 
north as the Choson Reservoir.

Initially, based on the veteran's combat service, the Board 
finds credible his statements that he suffered exposure to 
extreme cold and wet conditions in service.  See Dambach, 
supra; 38 U.S.C.A. § 1154(b).  

After review, the Board notes that the record contains 
differing medical opinions as to the etiology of the 
veteran's current foot symptomatology.  In this regard, the 
Board notes the following evidence of record.

An August 1998 private medical record attributes the 
veteran's symptoms to his spinal stenosis.  A January 2005 VA 
examination report reflects that all of the veteran's foot 
symptoms are attributable to the coexisting diagnosis of 
diabetic peripheral neuropathy and that the peripheral 
neuropathy is the more likely cause of the symptoms rather 
than prior cold injury.

On the other hand, in a February 2005 letter, Dr. Sperber 
stated that she had treated the veteran since May 1997 and 
that it is possible that the veteran's problems with his 
heels, stiff toes, nocturnal pain, and cold sensitization are 
related to a past history of cold exposure.  Here, the Board 
notes that Dr. Sperber is a doctor of podiatric medicine and 
thus finds her opinion to be of great probative value.  In 
addition, in an April 2005 letter, Dr. Simms stated that the 
veteran's ankylosing spondylitis involving the feet and lower 
extremity joints could be worsened by severe cold exposure or 
frostbite and thus it is possible that the veteran's foot 
symptoms could be cold weather related.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that he has cold weather 
injury of the feet that is related to service.  Thus, service 
connection is warranted for cold weather injury of the feet.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.

Service connection for cold weather injury of the feet is 
granted.


REMAND

With respect to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
the Board observes that, in light of the Board's grant of 
service connection for bilateral hearing loss and cold 
weather injury of the feet, the RO must assign evaluations 
for these disabilities.  In this regard, the Board notes that 
the evaluations to be assigned may impact his TDIU claim 
because, if a single or combined 100 schedular evaluation 
were to result, the total rating issue would be rendered 
moot, effective the date of the 100 percent schedular 
evaluation.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); see also 
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  Thus, because 
initial ratings have not been assigned for the newly service-
connected disabilities, a Board decision on the TDIU claim at 
this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In addition, at the Board hearing, the veteran expressed his 
desire that all of his service-connected disabilities, 
including any to be granted, be considered in the 
adjudication of his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  After assigning evaluations for the 
veteran's now service-connected bilateral 
hearing loss and cold weather injury of 
the feet, if not thereby rendered moot, 
the RO should then readjudicate the issue 
of entitlement to a total disability 
rating based on individual 
unemployability.  This review, to include 
a current VA examination if appropriate, 
should consider whether the veteran's 
service-connected disabilities in 
aggregate render him unable to secure or 
follow a substantially gainful occupation.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


